DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 9 are pending in the present application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 7), drawn towards an organic electroluminescent compound of formula 1, in the reply filed on August 16, 2022 is acknowledged. Claims 8 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound C-24 as presented below:

    PNG
    media_image1.png
    237
    155
    media_image1.png
    Greyscale

	wherein, in formula 1:
Ring A is an unsubstituted C6 aryl (phenyl);
X is O;
Y is NR15;
R15 is *-L1-(Ar1)e;
L1 is a 10-membered heteroarylene (quinoxaline);
e is 1, and Ar1 is an unsubstituted C6 aryl (phenyl);
a, b, c and d are each 1; and 
R1, R2, R3 and R4 are each hydrogen.

	wherein, in formula 1-1:
X is O;
Y is NR15;
R15 is *-L1-(Ar1)e;
L1 is a 10-membered heteroarylene (quinoxaline);
e is 1, and Ar1 is an unsubstituted C6 aryl (phenyl);
a, b, c and m are each 1;
R1, R2, R3 and R21 are each hydrogen.

Search: Applicant noted that the claims 1 – 7 read upon the elected species. However, it is noted that the claims 2 and 5 – 6 do not read upon the elected species. Thus, said claims are withdrawn from further consideration as being drawn towards non-elected species. Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded to include the scope, wherein:
L1 is a 10-membered heteroarylene (quinazoline).
Search has not been expanded to include the full scope of the elected claims.

Priority

    PNG
    media_image2.png
    68
    333
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on October 14, 2020 has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
Insert the term “and” between the last two compounds “C-118” and “C-119”. See, page 14, compounds C-154 and C-155 for format.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 – 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication 20160225992 A1 (Ito), as disclosed in the information disclosure statement filed on October 14, 2020.
	Ito teaches a compound. See, page 335. The compound is presented below:

    PNG
    media_image3.png
    369
    187
    media_image3.png
    Greyscale

	With respect to claim 1, Ito teaches the compound of formula 1, wherein:
Ring A is an unsubstituted C6 aryl (phenyl);
X is O;
Y is NR15;
R15 is *-L1-(Ar1)e;
L1 is a 10-membered heteroarylene (quinazoline);
e is 1, and Ar1 is an unsubstituted C6 aryl (phenyl);
a, b, c and d are each 1; and 
R1, R2, R3 and R4 are each hydrogen.

	With respect to claims 3 – 4, Ito teaches the compound of formula 1-1, wherein:
X is O;
Y is NR15;
R15 is *-L1-(Ar1)e;
L1 is a 10-membered heteroarylene (quinoxaline);
e is 1, and Ar1 is an unsubstituted C6 aryl (phenyl);
a, b, c and m are each 1;
R1, R2, R3 and R21 are each hydrogen.

	Therefore, the prior art anticipates the present claims.

Conclusion
Claims 1 and 3 – 4 are rejected.
Claim 7 is objected.
Claims 2, 5 – 6 and 8 – 9 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626